Exhibit 10.7

GE  Resolution Holdings BV/Second Deed of Pledge of Shares
CMS/MWG/50088-00043
99119280


 


SECOND DEED OF PLEDGE OF SHARES

(Resolution Holdings B.V.)

 

This twenty-fourth day of January two thousand and five appeared before me,
Christiaan Maria Stokkermans, civil law notary in Amsterdam, the Netherlands:

1.                             Mr. Martijn Jan Olivier Moerdijk, living at
Margriete van Clevelaan 12, 1181 BC Amstelveen, the Netherlands, born in
Helmond, the Netherlands, on the third day of June nineteen hundred and seventy,
identified by his driving licence with number 3185383443, in this respect acting
as attorney-in-fact of:

(a)                                  Resolution Performance Products LLC, a
limited liability company organised and existing under the laws of the State of
Delaware, United States of America, having its registered office at Corporation
Services Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware (DE)
19808, United States of America, and its corporate office at 1600 Smith Street,
24th floor, Houston, Texas, United States of America, registered with the Office
of the Secretary of State of the State of Delaware, United States of America,
under number 3040880 (RPP USA or the Pledgor); and

(b)                                 Resolution Holdings B.V., a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat at The
Hague, the Netherlands, and its office address at 3196 KK Vondelingenplaat,
Rotterdam, the Netherlands, Vondelingenweg 601, and registered with the Dutch
Commercial Register under number 27182096 (Resolution Holdings or the Company);

2.                             Mr. Machiel Wouter Galjaart, with office address
at Apollolaan 15, 1077 AB Amsterdam, the Netherlands, born in Ermelo, the
Netherlands, on the eighth day of September nineteen hundred and seventy-two, in
this respect acting as attorney-in-fact of:

General Electric Capital Corporation, a company organised and existing under the
laws of the State of Delaware, United States of America, having its registered
office at Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801,
United States of America, and an office at 335 Madison Avenue, 12th floor, New
York, New York 10017, United States of America, registered with the Office of
the Secretary of State of the State of Delaware, United States of America, under
tax identification number 13-1500700 (the Collateral Agent).

 

1

--------------------------------------------------------------------------------


 

The aforementioned proxies from the Pledgor and from the Company appear from two
written powers of attorney attached to a First Deed of Pledge of Shares,
executed before me, civil law notary, on the date hereof. The aforementioned
proxy from the Collateral Agent appears from one written power of attorney
attached to this deed (Annex).

The persons appearing declared the following:


WHEREAS:

A.                         Resolution Performance Products Inc. (Holdings), RPP
USA, RPP Capital Corporation (US Finance Corp. and, together with RPP USA, the
Original US Borrowers and each, an Original US Borrower), Resolution Europe B.V.
(formerly known as Resolution Nederland B.V.), as Original Dutch Borrower, in
such capacity, the Original Dutch Borrower), the lenders from time to time party
thereto (the Original Lenders), Salomon Smith Barney Inc., as Syndication Agent,
JPMorgan Chase Bank (formerly known as Morgan Guaranty Trust Company of New
York), as Documentation Agent, and Morgan Stanley Senior Funding, Inc., as Lead
Arranger, sole Book Manager and Administrative Agent (in such capacity, the
Original Agent) and Morgan Stanley & Co., Incorporated (the Original Collateral
Agent) entered into a Credit Agreement, dated as of the fourteenth day of
November two thousand (as amended, modified or supplemented through, but not
including, the date hereof, the Original Bank Credit Agreement) providing for
the making of Loans (as defined in the Original Bank Credit Agreement) to the
Original US Borrowers and the Original Dutch Borrower and the issuance of, and
participation in, Letters of Credit (as defined in the Original Bank Credit
Agreement) for the account of the Original US Borrowers as contemplated therein
(the Original Lenders, the Original Agent, each Letter of Credit Issuer (as
defined in the Original Bank Credit Agreement) thereunder, and the Original
Collateral Agent are herein called the Original US Bank Lender Creditors).

B.                           The Original US Borrowers and Deutsche Bank Trust
Company Americas, in its capacity as Senior Secured Notes Trustee (as defined in
the US Security Agreement (as defined below)) (in such capacity, the Senior
Secured Notes Trustee) entered into an Indenture dated as of the ninth day of
April two thousand three, providing for the issuance by the Original US
Borrowers of their nine and a half per cent (9½%) Senior Second Secured Notes
due the fifteenth day of April two thousand ten (the Senior Secured Notes) to
holders thereof from time to time (the Senior Secured Noteholders and together
with the Senior Secured Trustee, the Second Lien Creditors) (as the same may be
amended, modified, varied, supplemented, novated or restated from time to time
(including, any agreement extending the maturity of, refinancing, replacing or
otherwise restructuring (including increasing the amount of available borrowings
thereunder) all or any portion

 

2

--------------------------------------------------------------------------------


 

of the debt under such agreement or any successor or replacement agreement and
whether by the same or any other agent, lender or group of noteholders),
hereinafter the Senior Secured Note Indenture and together with the Senior
Secured Notes, the Note Documents).

C.                           Pursuant to the Fourth Amendment to the Original
Bank Credit Agreement, dated as of the first day of April two thousand three,
the Lender Creditors have authorized the Original Collateral Agent, inter alia,
to accept security for the obligations of the Original US Borrowers in respect
of the Senior Secured Notes Documents.

D.                          Pursuant to an Assignment Agreement, on or about the
twenty-fourth day of January two thousand and five,  the Original Collateral
Agent assigned, or will assign, inter alia, any and all of its present and
future rights arising from or in connection with Article 5 (the Parallel
Obligation) as contemplated by the Existing Second Shares Pledge (as defined
below) and any and all of its rights against the Senior Secured Notes Trustee
pursuant to Article 9.7 and 9.8 of the Existing Second Shares Pledge to the
Collateral Agent.

E.                            RPP USA and the Company, among other parties,
entered into the Existing First Shares Pledge (as defined below) and the
Existing Second Shares Pledge (as defined below), pursuant to which RPP USA
created rights of pledge on inter alia certain shares in the Company in favour
of the Original Collateral Agent, which rights of pledge will be terminated
pursuant to a Notice of Termination, effective as of or about the date of
occurrence of the Second Restatement Effective Date (as defined in the US
Security Agreement).

F.                            The parties hereto entered into the New First
Shares Pledge (as defined below) pursuant to which RPP USA created rights of
pledge on the Shares (as defined below) in favour of the Collateral Agent.

G.                           RPP USA and the other Assignors (as defined
therein) and the Collateral Agent entered into the Second Amended and Restated
US Security Agreement, on or about the twenty-fourth day of January two thousand
and five (as further amended, modified or supplemented from time to time, the US
Security Agreement).

H.                          The parties to the Senior Secured Note Indenture
have agreed that a junior ranking (lager in rang) security interest on the
Shares (as defined below) was to be granted to the Original Collateral Agent as
security for the obligations under the Senior Secured Note Indenture and the
Senior Secured Notes.

I.                               The parties hereto intend to create a right of
pledge which shall at no time trigger any filing requirements under Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act (as defined in Article 1
hereof), as such Rules may be amended or replaced from time to time.

 

3

--------------------------------------------------------------------------------


 

J.                              RPP USA is holder of four hundred (400) ordinary
shares, with a nominal value of one thousand Netherlands Guilder (NLG 1,000)
each, numbered 1 up to and including 400, in the share capital of Resolution
Holdings.

K.                          The Articles of Association of the Company permit
the creation of a pledge on the Shares of the Company.

L.                            The Articles of Association of the Company do not
explicitly permit a transfer of voting rights to a pledgee of shares in its
capital, but pursuant to Article 2:198 NCC transfer of voting rights is possible
if so provided on the establishment of the pledge and if the establishment of
the pledge is approved by the general meeting of shareholders.

M.                       The Pledgor as sole shareholder of the Company has
resolved to give approval for the vesting of this pledge, including the legally
required approval for the transfer of voting rights. The adoption of such
resolutions is evidenced by a copy of the aforementioned shareholders
resolution, attached to this Deed (Annex).

The persons appearing, acting in said capacities, declared that in consideration
of the premises contained herein, the parties hereto agree as follows:


1.         DEFINITIONS

1.1                       In this Deed, any term defined in the recitals hereto
shall have the meaning as defined in the recitals hereto, unless otherwise
defined hereunder, and the following terms shall have the following meaning:

Deed means this deed of pledge of shares, as the same may be modified,
supplemented or amended from time to time in accordance with its terms.

Event of Default means an Event of Default as defined in the US Security
Agreement under clause (ii) of such definition only.

Existing First Shares Pledge means the deed of pledge of shares executed on the
twenty-second day of December two thousand and three before Mr. B.Th. Dérogée,
civil law notary in Rotterdam, the Netherlands, by virtue of which deed inter
alia first priority rights of pledge were established on certain shares in the
capital of Resolution Holdings, Resolution Europe and Resolution Research by RPP
USA and Resolution Holdings in favour of the Original Collateral Agent.

Existing Second Shares Pledge means the deed of pledge of shares executed on the
twenty-second day of December two thousand before Mr. B.Th. Dérogée, civil law
notary in Rotterdam, the Netherlands, as rectified by deed of rectification
executed on the twelfth day of January two thousand and four before Mr. Dérogée
aforementioned, by virtue of which deed a right of pledge was established on
certain shares in the capital of Resolution Holdings by RPP USA in favour of the
Original Collateral Agent, ranking junior (lager in rang) only to the first
priority rights of pledge on certain shares in the capital of Resolution
Holdings established by virtue of the Existing First Shares Pledge.

 

4

--------------------------------------------------------------------------------


 

Existing Shares Pledges means the Existing First Shares Pledge and the Existing
Second Shares Pledge, collectively.

Future Shares means any and all shares in the capital of Resolution Holdings
that RPP USA shall acquire after the date of this Deed, which shares together
with the Present Shares represent sixty-five per cent 65% (or such number that
most closely approaches sixty-five per cent (65%) without exceeding it) of the
total issued shares in the share capital of Resolution Holdings and which shares
shall, for identification purposes, each time be the shares with the lowest
share numbering of all shares comprised in the relevant acquisition.

NCC means the Netherlands Civil Code (Burgerlijk Wetboek).

New First Shares Pledge means the deed of pledge of shares executed on the date
hereof before Mr. Chr.M. Stokkermans, civil law notary in Amsterdam, the
Netherlands, by virtue of which deed inter alia a right of pledge was
established on the Shares in favour of the Collateral Agent, ranking junior
(lager in rang) only to the rights of pledge established by virtue of the
Existing Shares Pledges.

Obligations means any and all obligations of the Original US Borrowers for the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all monetary obligations, liabilities and
indebtedness (including, without limitation, indemnities, fees and interest
thereon (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)), whether now existing
or hereafter incurred, whether actual, contingent or unliquidated or owed
jointly or severally (or in any capacity whatsoever) to the Collateral Agent in
its capacity as creditor under the Note Documents and as a creditor of the
Parallel Obligation and including without limitation all US Obligations of the
Pledgor to the Collateral Agent under, arising out of, or in connection with the
Note Documents,  whether outstanding on the date of this Deed or from time to
time after the date of this Deed, including the payment obligations under this
Deed in respect of any costs relating to the foreclosure (kosten van executie)
but limited at all times to an amount equal to nineteen point ninety-nine per
cent (19.99%) of the aggregate outstanding principal amount of the Senior
Secured Notes outstanding from time to time, provided however, that in the event
that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act is
amended, modified, or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulations is adopted
which would require) the filing with the SEC of separate financial statements of
any

 

5

--------------------------------------------------------------------------------


 

Subsidiary of RPP USA (including, without limitation, the Company) due to the
fact that such Subsidiary’s capital stock or other securities secure the Senior
Secured Notes, then the Obligations shall be limited to the extent necessary not
to be subjected to such requirement.

Noteholders’ Portion means at the relevant time those shares with the lowest
numbering of the Present Shares together with any Future Shares, if any, of
which the aggregate principal amount, par value, book value as carried by RPP
USA or the market value as determined by RPP USA’s board of directors, whichever
is the greatest, as such terms are interpreted by the SEC under Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act that equal nineteen point
ninety-nine per cent (19.99%) (or such number as most closely approaches
nineteen point ninety-nine per cent (19.99%) without exceeding it) of the
aggregate outstanding principal amount of the Senior Secured Notes outstanding
at such time.

Parallel Obligation has the meaning provided in Article 5 of the Existing First
Shares Pledge.

Present Shares means sixty-five per cent (65%) of the Total Shares, being two
hundred and sixty (260) shares, numbered 1 up to and including 260.

Right of Pledge means the right of pledge created by this Deed.

SEC means the Securities and Exchange Commission of the United States of
America.

Securities Act means the Securities Act of 1933 of the United States of America,
as amended.

Shares means the Present Shares and the Future Shares.

Total Shares means four hundred (400) ordinary shares, with a nominal value of
one thousand Netherlands Guilder (NLG 1,000) each, numbered 1 up to and
including 400, in the share capital of Resolution Holdings.

1.2                       (a)        Unless otherwise defined herein all
capitalized terms used herein and defined in the US Security Agreement shall be
used herein as defined therein.

(b)                       References to Articles are to be construed as
references to Articles of this Deed.

(c)                        Words importing the singular shall include the plural
and vice versa and persons shall include bodies corporate and other legal
entities and vice versa.

(d)                       Headings are for convenience only and shall not affect
the construction hereof.

(e)                        References to any party or other person shall be
deemed to be references to or to include, as appropriate, their respective
successors and permitted transferees and assigns.

(f)                          References to the Note Documents shall be deemed to
include references to such documents as they may be amended (including any

 

6

--------------------------------------------------------------------------------


 

amendment and restatement), modified, novated, supplemented or restated from
time to time (including, any agreement extending the maturity of, refinancing,
replacing or otherwise restructuring (including increasing the amount of
available borrowings thereunder) all or any portion of the debt under such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group of lenders), and references to the Obligations
shall be deemed to include any and all monetary obligations, liabilities and
indebtedness which the US Borrowers may have under or in connection therewith as
the same may be so amended, modified, novated, supplemented or restated from
time to time.


2.         CREATION OF PLEDGE ON SHARES

2.1                       As security for the payment of the Obligations, the
Pledgor hereby agrees to pledge and hereby so pledges (verpandt) the Present
Shares to the Collateral Agent and agrees to pledge and hereby so pledges in
advance (bij voorbaat) the Future Shares to the Collateral Agent. The Collateral
Agent hereby agrees to accept and hereby so accepts these rights of pledge.

2.2        The parties hereto intend to create a right of pledge on the Shares
that shall rank junior (lager in rang) only to the rights of pledge created by
the New Shares Pledge and the Existing Shares Pledges; provided, however, that
upon the release and/or termination of the rights of pledge created by the
Existing Shares Pledges, the right of pledge created by this Deed shall become
second ranking (tweede in rang).

2.3        The parties hereto agree that enforcement of the Right of Pledge
shall be subject to the limitations on enforcement as provided for in Article
4.5 hereof.


3.         FURTHER ASSURANCES

The Pledgor and the Company shall, if and when reasonably required by the
Collateral Agent, execute such further rights of pledge and assurances in favour
of the Collateral Agent, and do all such acts and things as the Collateral Agent
shall from time to time reasonably require over or in relation to all or any of
the Shares to secure the payment of the Obligations or to perfect or protect the
security of the Collateral Agent, as the case may be, created or purported to be
created hereby over the Shares or any part thereof or to facilitate the
realisation of the same but so that the terms of such further rights of pledge
and assurances shall be no more onerous than the terms of this Deed.


4.         REPRESENTATIONS AND WARRANTIES AND COVENANTS

4.1                       The Pledgor represents, warrants and covenants to the
Collateral Agent that:

(i)                           it is the legal and beneficial owner of, and has
legal title to the Present Shares and the Present Shares have not been
encumbered by any limited right (beperkt recht) other than the liens and
security interests created by the New Shares Pledge and the Existing Shares
Pledges

 

7

--------------------------------------------------------------------------------


 

and this Deed, nor has an attachment (beslag) been levied on any of the Total
Shares;

(ii)                        it has full power, authority
(beschikkingsbevoegdheid) and legal right to pledge all the Present Shares and
it will have full power, authority (beschikkingsbevoegdheid) and legal right to
pledge all Future Shares;

(iii)                     no depositary receipts have been issued for the Total
Shares;

(iv)                    the Total Shares represent the entire issued and
outstanding share capital of Resolution Holdings;

(v)                       this Deed (a) has been duly authorized, executed and
delivered by the Pledgor and (b) constitutes the legal, valid and binding
obligations of the Pledgor, enforceable against the Pledgor in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and (c) creates a valid right
of pledge (pandrecht) with respect to the Shares, ranking junior (lager in rang)
only to the rights of pledge created by the new Shares Pledge and the Existing
Shares Pledges; provided, however, that upon the release and/or termination of
the rights of pledge created by the Existing Shares Pledges, the right of pledge
created by this Deed shall become second ranking (tweede in rang);

(vi)                    except to the extent already obtained or made, no
consent of any other party (including, without limitation, any stockholder,
partner, member or creditor of the Pledgor or any of its subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by the Pledgor in connection with (a) the
execution, delivery or performance of this Deed, (b) the validity or
enforceability of this Deed, (c) the perfection or enforceability of the
security interest in the Shares as created pursuant to this Deed or (d) except
for compliance with or as may be required by applicable securities laws, the
exercise by the Collateral Agent of any of its rights or remedies provided
herein;

(vii)                 after the release and/or termination of the rights of
pledge created by the Existing Shares Pledges, the execution, delivery and
performance of this Deed will not violate any provision of any applicable law or
regulation or of any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, applicable to the
Pledgor, or of the articles of association of the Pledgor or of the Company, or
of any securities issued by the Pledgor or any of its subsidiaries, or of any
mortgage, deed of trust, indenture, lease, loan agreement, credit agreement or
other material contract,

 

8

--------------------------------------------------------------------------------


 

agreement or instrument or undertaking to which the Pledgor or any of its
subsidiaries is a party or which purports to be binding upon the Pledgor or any
of its subsidiaries or upon any of their respective assets and will not result
in the creation or imposition of (or the obligation to create or impose) any
lien or encumbrance on any of the assets of the Pledgor or any of its
subsidiaries except as contemplated by this Deed;

(viii)              all of the Total Shares have been duly and validly issued
and acquired, are fully paid and subject to no options to purchase or similar
rights.

4.2                       The Pledgor covenants and agrees that it will defend
the Collateral Agent’s right, title and security interest in and to the Shares
and the proceeds thereof against the claims and demands of all persons
whomsoever; and the Pledgor covenants and agrees that it will likewise defend
the right thereto and security interest therein of the Collateral Agent.

4.3                       The Pledgor and the Company covenant and agree that
they will not (without the prior written consent of the Collateral Agent, which
consent will not be unreasonably withheld) co-operate to issue any depositary
receipts in relation to the Shares.

4.4                       The Pledgor covenants and agrees that it will not
(without the prior written consent of the Collateral Agent, which consent will
not be unreasonably withheld) cause or permit to be issued any new shares in the
capital of the Company, other than to the Pledgor.

4.5                       The Collateral Agent covenants that it will at no time
enforce the Right of Pledge for more than the Noteholders’ Portion. The
Collateral Agent further covenants that, in the event that Rule 3-10 or Rule
3-16 of Regulation S-X under the Securities Act is amended, modified, or
interpreted by the SEC to require (or is replaced with another rule or
regulation, or any other law, rule or regulations is adopted which would
require) the filing with the SEC of separate financial statements of any
Subsidiary of RPP USA (including, without limitation, the Company) due to the
fact that such Subsidiary’s capital stock or other securities secure the Senior
Secured Notes, then the Collateral Agent, will not enforce the Right of Pledge
for any Shares as would be necessary to not be subjected to such requirement.


5.         VOTING RIGHTS

5.1        The Pledgor and the Collateral Agent hereby stipulate (within the
meaning of Article 2:198(3) NCC) that the voting rights and all other consensual
rights attaching to the Shares are vested in (toekomen aan) the Collateral Agent
subject to the fulfilment of each of the following conditions precedent
(opschortende voorwaarden): (i) an Event of Default has occurred, (ii) the
Collateral Agent has given notice to the Company and the Pledgor that it wishes
to exercise such rights, and (iii) the rights of pledge created on the

 

9

--------------------------------------------------------------------------------


 

Shares under the New First Shares Pledge have terminated. Upon receipt of such
notification by the Company, and provided that the right of pledge on the Shares
created under the New First Shares Pledge have terminated, the Collateral Agent
shall be entitled to exercise the voting rights attached to the Shares and shall
be entitled to exercise all rights to give consents and waivers with respect to
the Shares, and the Pledgor shall no longer be entitled to exercise the voting
rights or such other rights. As long as the Collateral Agent does not hold the
voting rights with respect to the Shares, it shall not have the rights of
holders of depositary receipts, issued with the co-operation of a company. It is
understood that when the Collateral Agent will hold the voting rights with
respect to the Shares, both the Pledgor and the Collateral Agent shall have the
rights of holders of depositary receipts, issued with the co-operation of the of
a company, by operation of law. To the extent possible under Netherlands law,
the Pledgor waives these rights of holders of depositary receipts in advance and
the Collateral Agent accepts this waiver.

5.2        The Collateral Agent may, if it deems it necessary to ensure that a
transfer of voting rights attaching to the Shares is effective, require the
Pledgor to adopt a shareholders resolution to approve the transfer of the voting
rights attached to the Shares (under the conditions precedent specified in
Article 5.1).

5.3                       No vote shall be cast or any consent, waiver or
rectification given or any action taken or omitted to be taken by the Pledgor,
which would violate or be inconsistent with any of the terms of this Deed, the
US Security Agreement or any other Loan Document or Note Document, or which
would have the effect of impairing the value of the Shares or any part thereof
in any material respect or the position or interests of the Collateral Agent in
the Shares in any material respect.


6.         DISTRIBUTIONS ON THE SHARES

Upon termination of the rights of pledge created under the New First Shares
Pledge, the Collateral Agent shall be entitled to receive and retain all cash
dividends paid in respect of the Shares as well as all other payments on the
Shares, provided, however, that the Collateral Agent hereby grants permission
(toestemming) to the Pledgor within the meaning of Article 3:246(4) NCC to
exercise these rights. The Pledgor shall be so entitled, and the permission is
granted only as long as no Event of Default has occurred and is continuing and
as long as the Collateral Agent has not notified the Company and the Pledgor in
writing that this permission is no longer granted.


7.         IMMEDIATE FORECLOSURE

7.1                       If an Event of Default shall have occurred and be
continuing and there is a default (verzuim) in the performance of any of the
Obligations, and the right of pledge on the Shares created under the New First
Shares Pledge has

 

10

--------------------------------------------------------------------------------


 

terminated, the Collateral Agent shall be empowered without notice or other
demand, acting upon the instructions of the Required Secured Creditors (as
defined in the US Security Agreement, under clause (iii) of such definition only
for purposes of this Deed), to cause all or a part of the Shares to be sold in
accordance with the provisions of the Articles of Association of the Company and
the laws of the Netherlands, provided that the Articles 3:234 and 3:249 and
3:252 NCC shall not apply.

7.2                       The Pledgor hereby waives its right pursuant to
Article 3:251 (1) NCC, which waiver is hereby accepted by the Collateral Agent.
To the extent this pledge constitutes a third party security right as referred
to in the last sentence of Article 3:231(1) of the NCC, the Pledgor hereby
waives the right to invoke Article 3:233(2), Article 3:234 and Article 6:139 of
the NCC, which waiver is hereby accepted by the Collateral Agent.

7.3                       The Collateral Agent is irrevocably authorised
(without obligation) by each Pledgor to, in the event of a sale as referred to
in paragraph 1 of this Article 7, offer the Shares for sale in the manner
prescribed by the Company’s Articles of Association or to seek the approval of
the corporate body designated under the Company’s Articles of Association as
empowered to approve all proposed transfers of shares, as the case may be, and
to exercise any of the Pledgor’s rights in connection with the sale and transfer
of the Shares as provided in Article 2:198 (5) NCC.

7.4                       To the extent permitted by applicable law, the Pledgor
as the sole shareholder of the Company hereby waives its rights of first
refusal, if any, in relation to the sale of the Shares referred to in this
Article 7, which waiver is hereby accepted by the Collateral Agent.

7.5                       If an Event of Default shall have occurred and be
continuing, then, and in every such case, the Pledgor and the Company shall
render such assistance and provide such information free of charge as the
Collateral Agent may reasonably deem necessary in connection with the exercise
by the Collateral Agent (acting at the direction of the Required Secured
Creditors (as defined in the US Security Agreement, under clause (iii) of such
definition only for purposes of this Deed), of its rights, powers or remedies
provided for in this Deed.

7.6                       To the extent permitted by applicable law, the
Collateral Agent (acting at the direction of the Required Secured Creditors (as
defined in the US Security Agreement, under clause (iii) of such definition only
for purposes of this Deed), shall apply the proceeds of the sold Shares in the
manner provided in Section 9.4, excluding paragraphs (iv) and (v) thereof, of
the US Security Agreement.

7.7                       The Collateral Agent and the Second Lien Creditors
shall not be liable to the Pledgor for any damages caused by the sale of the
Shares pursuant to this Article 7.

 

11

--------------------------------------------------------------------------------


 

7.8        The Senior Secured Notes Trustee has expressly acknowledged and
agreed in Article 9.7 of the Existing Second Shares Pledge that, pursuant to
Section 9.1 of the US Security Agreement, this Deed may be enforced only by the
action of the Collateral Agent, acting upon the instructions of the Required
Secured Creditors, and that the Senior Secured Notes Trustee shall not have any
right individually to seek to enforce or to enforce this Deed or to realize upon
the security granted hereby.

7.9        The Senior Secured Notes Trustee has acknowledged and agreed in
Article 9.8 of the Existing Second Shares Pledge that the obligations of the
Collateral Agent as holder of the junior ranking (lager in rang) right of pledge
with respect to the Shares and with respect to the disposition thereof, and
otherwise under such deed, are only those expressly set forth in such deed and
as provided in Annex N to the US Security Agreement.


8.         SUBROGATION CLAIMS

8.1                       Until such time as all Obligations have been
irrevocably paid, and the Termination Date (as defined in the US Security
Agreement) has occurred, the Pledgor hereby waives (to the fullest extent
permitted by applicable law) all, and agrees not to exercise any, contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the relevant US Borrowers which it may at any time otherwise have as a result of
this Deed.

8.2        After all Obligations have been irrevocably paid in full, and the
Termination Date (as defined in the US Security Agreement) has occurred, if its
Shares have been sold hereunder (and it has not been reimbursed) the Pledgor
shall be entitled to exercise its rights pursuant to it being subrogated to the
claims of the Second Lien Creditors (with respect to any of the Obligations)
against the relevant US Borrowers. Except as expressly provided in the
immediately preceding sentence, the Pledgor waives (to the fullest extent
permitted by applicable law) all, and agrees not to exercise any, rights of
subrogation which it may at any time otherwise have as a result of this Deed
(whether contractual, by law or otherwise) to the claims of the Second Lien
Creditors against the relevant US Borrowers. The Pledgor hereby further waives
(to the fullest extent permitted by applicable law), and further agrees not to
exercise, any right to enforce any other remedy which the Second Lien Creditors
now have or may hereafter have against the US Borrowers or any endorser of all
or any part of the Obligations and any benefit of, and any right to participate
in, any security or collateral given to or for the benefit of the Second Lien
Creditors to secure payment of any of the Obligations.


9.         CURRENCIES

9.1                       All moneys received or held by the Collateral Agent
under this Deed on or after the date on which an Event of Default has occurred
and is continuing in a currency other than a currency in which the Obligations
is denominated may from time to time be sold for the currency in which the
Obligations is

 

12

--------------------------------------------------------------------------------


 

denominated as the Collateral Agent reasonably considers necessary or desirable
and the Pledgor shall be liable to the Collateral Agent for the full cost
(including all costs, charges and expenses) properly incurred in relation to
such sale. The Collateral Agent and the Second Lien Creditors shall not have any
liability to the Pledgor in respect of any loss resulting from any fluctuation
in exchange rates before or after any such sale.

9.2                       No payment to the Collateral Agent or the Second Lien
Creditors (whether under any judgement or court order or otherwise) shall
discharge the obligation or liability of the Pledgor in respect of which it was
made unless and until the Collateral Agent or the Second Lien Creditors shall
have received payment in full in the currency in which such obligation or
liability was incurred. To the extent that the amount of any such payment shall
on actual conversion into such currency fall short of such obligation or
liability expressed in that currency, the Collateral Agent or the Second Lien
Creditors, as the case may be, shall have a further separate cause of action
against the Pledgor to recover such shortfall and shall be entitled to enforce
the security hereby created to recover the amount of the shortfall.


10.       UNFETTERED DISCRETION

Save as otherwise provided in this Deed or the US Security Agreement any
liability or power which may be exercised or any determination which may be made
under this Deed by the Collateral Agent may be exercised or made in its absolute
and unfettered discretion and it shall not be obliged to give reasons therefore.


11.       NOTICES

All such notices and communications hereunder shall be sent or delivered by
mail, telegraph, telex, fax, cable or overnight courier service and all such
notices and communications shall, when mailed, telegraphed, telexed, faxed, or
cabled or sent by overnight courier, be effective when delivered to the Person
to whom such notice or communication is addressed, except that notices and
communications to the Collateral Agent or to the Pledgor shall not be effective
until received by the Collateral Agent or the Pledgor, as the case may be. All
notices and other communications shall be in writing and addressed as provided
for under Article 12.1 of the US Security Agreement.


12.       IRREVOCABLE POWER OF ATTORNEY

12.1      The Pledgor hereby grants to the Collateral Agent an irrevocable and
non-exclusive power of attorney (without obligation), with the right of
substitution, to perform on its behalf and at its expense any and all of its
obligations under this Deed.

12.2      The Pledgor and the Collateral Agent hereby in accordance with Article
3:68 NCC agree that the Collateral Agent shall also be authorized to represent
the Pledgor under the said power of attorney in case of a conflict of interests
between the interest of the Pledgor and the Collateral Agent.

 

13

--------------------------------------------------------------------------------


 


13.       SEVERABILITY

To the extent possible under applicable law, in the event a provision hereof
were to be ruled at any time by any applicable authority or court to be invalid
or null and void or unenforceable, such invalidity or nullity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof and the parties hereto shall agree on a new provision
consistent with the purposes of the invalid or unenforceable provision of this
Deed.


14.       TERMINATION: RELEASE

14.1      Article 12.2 of the US Security Agreement shall apply to this Deed and
the rights of pledge created hereunder, other than as provided in Articles 14.2
and 14.3 of this Deed.

14.2      It is expressly agreed that the Collateral Agent (upon the direction
of the Required Secured Creditors (as defined in the US Security Agreement,
under clause (iii) of such definition only for purposes of this Deed), unless
such direction is not required pursuant to the US Pledge Agreement) will be
entitled to terminate the rights of pledge created in this Deed in whole or in
part by notice (opzegging) to the Pledgor, with a copy to the other parties of
this Deed.

14.3      The parties to this Deed agree that, upon termination of the rights of
pledge by notice pursuant to Article 14.2 of this Deed, the rights and
obligations under this Deed can be terminated in whole or in part by the
Collateral Agent (acting upon the direction of the Required Secured Creditors
(as defined in the US Security Agreement, under clause (iii) of such definition
only for purposes of this Deed), unless such direction is not required pursuant
to the US Pledge Agreement) and the Pledgor by means of a private deed
(onderhandse akte).


15.       HEADINGS DESCRIPTIVE

The headings in this Deed are for purposes of reference only and shall not limit
or define the meaning hereof.


16.       APPLICABLE LAW AND JURISDICTION

16.1      This Deed and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this Deed and the
rights of pledge created hereby shall be governed by and construed in accordance
with the laws of the Netherlands.

16.2      Each of the parties hereto irrevocably agrees that all disputes
arising out of this Deed shall be submitted in first instance to the competent
court at Amsterdam, the Netherlands. Nothing in the preceding sentence shall
limit the Collateral Agent’s right to bring proceedings against the Pledgor in
any other court of competent jurisdiction.


17.       ACKNOWLEDGEMENT

The person appearing acting on behalf of the Company, declared that (i) the
Company acknowledges the right of pledge created by this Deed on the Shares

 

14

--------------------------------------------------------------------------------


 

and that the Company will cause such right of pledge to be recorded in its
shareholders’ register without delay, and (ii) the Company has received notice
of the right of pledge to the extent consisting of claims against the Company in
accordance with Article 3:236 (2) and Article 3:94 (1) of the NCC.


18.       ACQUISITION


THE TOTAL SHARES WERE ACQUIRED BY RPP USA BY VIRTUE OF A DEED OF TRANSFER,
EXECUTED BEFORE R.J.C. VAN HELDEN, CIVIL LAW NOTARY IN AMSTERDAM, THE
NETHERLANDS, ON THE FOURTEENTH DAY OF NOVEMBER TWO THOUSAND.


19.       CIVIL LAW NOTARY

The civil law notary who executes this Deed is a civil law notary holding office
with Allen & Overy LLP, the Collateral Agent’s legal adviser. The Pledgor, the
Collateral Agent and the Company hereby acknowledge that they have been informed
of the existence of the Ordinance Containing Rules of Professional Conduct and
Ethics (Verordening beroeps- en gedragsregels) of the Royal Professional
Organisation of Civil Law Notaries (Koninklijke Notariële Beroepsorganisatie)
and explicitly agree and acknowledge (i) that Allen & Overy LLP may advise and
act on behalf of the Collateral Agent with respect to this Deed, and any
agreements or any disputes related to or resulting from this Deed, and (ii) that
the civil law notary holding office with Allen & Overy LLP executes this Deed.

Close.

The persons appearing are known to me, civil law notary.

This deed was executed in Amsterdam, the Netherlands, on the date first above
written. Before reading out, a concise summary and an explanation of the
contents of this deed were given to the persons appearing. The persons appearing
then declared that they had taken note of and agreed to the contents of this
deed and did not want the complete deed to be read to them. Thereupon, after
limited reading, this deed was signed by the persons appearing and by me, civil
law notary.

(Signed by: M.J.O. Moerdijk; M.W. Galjaart; Chr.M. Stokkermans)

 

 

FOR TRUE COPY:

 

15

--------------------------------------------------------------------------------